                Case 20-12681       Doc 49-1    Filed 12/28/20     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

IN RE:

JASON SCOTT COLLINS                                Chapter 13
                                                   Case No. 20-12681-LSS
            Debtor

U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR RESIDENTIAL FUNDING
MORTGAGE SECURITIES I, INC.,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-S7

            Movant

v.

JASON SCOTT COLLINS
25800 BOWMAN ACRES W.
DAMASCUS, MD 20872
         (Debtor)

KELLI M. COLLINS
DOWNEY MONROE DUVALL
25804 BOWMAN ACRES LANE
DAMASCUS, MD 20872
          (Co-Debtors)

REBECCA A. HERR
185 ADMIRAL COCHRANE DR., SUITE 240
ANNAPOLIS, MD 21401
         (Trustee)

            Respondents
     NOTICE OF MOTION FOR RELIEF FROM STAY AND CO-DEBTOR AUTOMATIC STAY
               PURSANT TO 11 U.S.C. § 1301(c)(3) AND HEARING THEREON

         U.S. Bank National Association, as Trustee for Residential Funding Mortgage Securities
I, Inc., Mortgage Pass-Through Certificates, Series 2007-S7 has filed papers with the court
seeking relief from the automatic stay of 11 U.S.C. § 362(a) and § 1301(c)(3) to enable it to
proceed to obtain relief from automatic stay and co-debtor automatic stay. Your rights may be
affected. You should read these papers carefully and discuss then with your lawyer, if you have
one in this bankruptcy case. (If you do not have a lawyer, you may wish to consult one.)
                 Case 20-12681       Doc 49-1     Filed 12/28/20     Page 2 of 4




        If you do not want the court to grant the motion for relief from stay, or if you want the
court to consider your views on the motion, then by January 11, 2021, (parties served by mail
may add three (3) days to the response deadline) you or your lawyer must file a written response
with the Clerk of the Bankruptcy Court explaining your position and mail a copy to:


                                        James E. Clarke
                                       John E. Tarburton
                                         Paul J. Moran
                                  Elizabeth M. Abood-Carroll
                                         PO Box 2548
                                      Leesburg, VA 20177
  Attorneys for U.S. Bank National Association, as Trustee for Residential Funding Mortgage
            Securities I, Inc., Mortgage Pass-Through Certificates, Series 2007-S7

                                      Rebecca A. Herr
                              185 Admiral Cochrane Dr., Suite 240
                                    Annapolis, MD 21401

         If you mail rather than deliver, your response to the Clerk of the Bankruptcy Court for
filing, you must mail early enough so that the court will receive it by the date stated above.

        The hearing is scheduled for February 1, 2021, at 2:00 PM in Courtroom 3-D, United
States Bankruptcy Court, 6500 Cherrywood Lane, Greenbelt, MD 20770.

IF YOU OR YOUR LAWYER DO NOT TAKE THESE STEPS BY THE DEADLINE, THE
COURT MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE
MOTION AND MAY GRANT OR OTHERWISE DISPOSE OF THE MOTION BEFORE THE
SCHEDULED HEARING DATE.
              Case 20-12681   Doc 49-1   Filed 12/28/20   Page 3 of 4




Date: 12/28/2020

                                    Respectfully submitted,

                                        /s/ Paul J. Moran
                                    James E. Clarke, Bar #15153
                                    John E. Tarburton, Bar #26398
                                    Paul J. Moran, Bar #19595
                                    Elizabeth M. Abood-Carroll, Bar #20631
                                    Orlans PC
                                    PO Box 2548
                                    Leesburg, VA 20177
                                    (703) 777-7101
                                    Attorneys for U.S. Bank National Association, as
                                    Trustee for Residential Funding Mortgage
                                    Securities I, Inc., Mortgage Pass-Through
                                    Certificates, Series 2007-S7
                                    jclarke@orlans.com
                                    jtarburton@orlans.com
                                    pmoran@orlans.com
                                    eabood-carroll@orlans.com
                 Case 20-12681       Doc 49-1      Filed 12/28/20     Page 4 of 4




                                   CERTIFICATE OF SERVICE

       The undersigned states that on December 28, 2020, copies of the foregoing Notice of
Motion were filed with the Clerk of the Court using the ECF system, which will send notification
of such filing to the following:

Rebecca A. Herr
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401
ecf@ch13md.com
Bankruptcy Trustee

David Erwin Cahn
Law Office of David Cahn, LLC
129-10 W. Patrick St., 2nd Fl.
Frederick, MD 21701
cahnd@cahnlawoffice.com
Debtor’s Attorney

and I hereby certify that I have caused to be mailed by first class mail, postage prepaid, copies of
the foregoing Notice of Motion to the following non-ECF participants:

Jason Scott Collins
25800 Bowman Acres W.
Damascus, MD 20872
Debtor

Kelli M. Collins
25804 Bowman Acres Lane
Damascus, MD 20872
Co-Debtor

Downey Monroe Duvall
25804 Bowman Acres Lane,
Damascus, MD 20872
Co-Debtor

                                                      /s/ Paul J. Moran
                                              James E. Clarke, Esquire
                                              John E. Tarburton, Esquire
                                              Paul J. Moran, Esquire
                                              Elizabeth M. Abood-Carroll, Esquire
